Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Status of Claims

This action is in reply to the communication filed on 09/24/2021.
Claims 1 and 11 have been amended.
Claims 6 and 16 have been canceled.
Claims 1-5, 7-15 and 17-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 09/24/2021 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1 and 11 rejection under 35 USC § 101:
Applicant argues that “as determined in Enfish, id., "claims directed to an improvement to computer functionality versus being directed to an abstract idea" is a proper inquiry "even at the first step of the Alice analysis." The claims as presented are directed to an improvement in an existing technology, financial transactions for approved subscribers where the subscribers may input their financial transaction needs, have the computer software perform novel and necessary transactions, and provide the subscriber with the ability to perform financial transactions, along with an ability to request further transactions where these transactions may simultaneously include the subscriber, retail and commercial entities, platform administrators, and third-party commercial partners to both. The platform becomes an enabling commercial transaction platform that optimizes transactions among all disparate parties to each transaction, as well as administrators and managers of such transactions, to permit the change in the state of commercial transactions in the real world to which the subscriber and other entities are a party. Thus, the claims are clearly not drawn to an abstract idea even at the first step of an Alice inquiry (page 2/9)”.
Examiner disagrees.   In response to Enfish’s arguments, the Federal Circuit said that unlike the claims at issue in Alice, which the high court held covered only an age-old financial concept applied using a computer, Enfish's claims are patent-eligible because they are focused on improving the functioning of a computer, "not on economic or other tasks for which a computer is used in its ordinary capacity." The claimed invention was an improvement over existing databases because it increased flexibility, led to faster search times, and required less memory. 
Enfish's claims are directed to a "logical model" for a computer database that includes all the data on a single table, a format the patents describe as "self-referential," as opposed to a standard database model where each entry is in a separate table. Thus, under analysis step 2A it did not constitute an abstract idea. The identified improvements argued by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
		Also, as stated in the rejection below and in previous Office Action mailed on 09/04/2020, under Step 2A Prong 2: The additional elements “ processor, software module”; “ mobile application platform, network communication channel”, consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g). The recitation of:
“ processor, software module”; “ mobile application platform, network communication channel”, is considered not a practical application, because it provides no improvement in the technical field, no transformation of data, no particular machine, and no meaningful steps), Therefore it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result. Under the newer guidelines “the 2019 Revised Patent Subject Matter Elgibility Guidance (2019 PEG)” and therefore, it is a mere manipulation data (i.e. gathering data in an unconventional way)  on a computer, which fails to achieve practical result. 
Furthermore, having a computer software that perform financial transactions for approved subscribers where the subscribers may input their financial transaction needs, and provide the subscriber with the ability to perform financial transactions, along with an ability to request further transactions where these transactions may include the subscriber, retail and commercial entities, and third-party commercial partners to both is NOT considered an improvement to computer functionality.
Here, the use of computer does not comprise the improvement of the computer.  The recitations of claims 1 and 11 fail to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claimed features as recited in claims 1 and 11,  of  the method and system  that requires the interaction of the subscriber with additional entities that are in networked communication with the platform” is ONLY used here as a tool to perform the claimed method and the system. 
Such use of the network communication and the platform to enable commercial transaction platform to permit the change in the state of commercial transactions in the real world to which the subscriber and other entities are a party, is at best an improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Thus, the claims are clearly not drawn to an abstract idea, and therefore, the claim rejection of claims 1 and 11 rejection under 35 USC § 101 is maintained.
Applicant argues that “Claims 1 and 11, as amended, also clearly recite substantial, the interaction of a human supervisor in determining validity of additional elements such as the physical presentation of an id the presented id, and supplying an approval decision, as well as permitting credit transfers, untethered to monetary valuation until redeemed, directly between approved subscribers, retail entities, and commercial partners that have an approved network connection to, and communication with, the platform. The mobile application platform dynamically collecting and simultaneously performing all commercial transactions between said commercial customers and commercial services partners registered with the mobile 8 DOCKET NO.: DMX-npr-001PATENTApplication No.: 15/818,213Office Action Dated: 06/24/2021application platform and approved users of the mobile application platform, said approved users collecting user instructions and permitting the user to perform said simultaneous commercial transactions. These elements provide significantly more capability than is possessed by previous patented and commercially available technological solutions. Thus, the claims do provide sufficient additional elements to show that the claims recite a technology innovation containing significant improvements that change the state of financial transactions in the real world, and improvements that may not be reproduced without undue experimentation.   Reconsideration and early allowance of claims 1-5, 7-15, and 17-20, as herein amended, is respectfully requested (pages 2-3/9)”.
Examiner disagrees.   human supervisor in determining validity of the physical presentation of an id, the presented id, and supplying an approval decision, as well as permitting credit transfers, untethered to monetary valuation until redeemed, directly between approved subscribers, retail entities, and commercial partners that have an approved network connection to, and communication with, the platform. OR  the mobile application platform that dynamically collecting and simultaneously performing all commercial transactions between said commercial customers and commercial services partners registered with the mobile 8 DOCKET NO.: DMX-npr-001PATENTApplication No.: 15/818,213Office Action Dated: 06/24/2021application platform and approved users of the mobile application platform, said approved users collecting user instructions and permitting the user to perform said simultaneous commercial transactions are  not a practical application, because it provides no improvement in the technical field, no transformation of data, no particular machine, and no meaningful steps),
These elements DO NOT provide significantly more capability than is possessed by previous patented and commercially available technological solutions. Thus, the claims do NOT provide sufficient additional elements to show that the claims recite a technology innovation containing significant improvements that change the state of financial transactions in the real world. 
As stated above in the proceeding section and the rejection below, the additional elements “ processor, software module”; “ mobile application platform, network communication channel”, consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g). The recitation of: “ processor, software module”; “ mobile application platform, network communication channel”,  are  not a practical application, because it provides no improvement in the technical field, no transformation of data, no particular machine, and no meaningful steps), Therefore it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result. Under the newer guidelines “the 2019 Revised Patent Subject Matter Elgibility Guidance (2019 PEG)” and therefore, it is a mere manipulation data (i.e. gathering data in an unconventional way)  on a computer, which fails to achieve practical result. 
Furthermore, having a computer software that perform financial transactions for approved subscribers where the subscribers may input their financial transaction needs, and provide the subscriber with the ability to perform financial transactions, along with an ability to request further transactions where these transactions may include the subscriber, retail and commercial entities, and third-party commercial partners to both is NOT considered an improvement to computer functionality.
Here, the use of computer does not comprise the improvement of the computer. The recitations of claims 1 and 11 fail to (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Therefore, the claimed features as recited in claims 1 and 11,  of  the method and system  that requires the interaction of the subscriber with additional entities that are in networked communication with the platform” is ONLY used here as a tool to perform the claimed method and the system. 
Such use of the network communication and the platform to enable commercial transaction platform to permit the change in the state of commercial transactions in the real world to which the subscriber and other entities are a party, is at best an improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Thus, the claims are clearly not drawn to an abstract idea, and therefore, the claim rejection of claims 1 and 11 rejection under 35 USC § 101 is maintained.
With regard to claims 1-2, 4-5, 10-12, 14-15 and 20 stand rejected under 35 U.S.C. 102(a):
Applicant argues that “With regard to claims 1 and 11, each of these claims has been amended to recite at least the elements of "performing the exchange of information and the execution of simultaneous transactions between said users, commercial customers, platform administrators and commercial services partners the software client transferring credits directly from one approved and registered subscriber to another approved and registered subscriber" and "the mobile application platform dynamically collecting and simultaneously performing all commercial transactions between said commercial customers and commercial services partners registered with the mobile application platform and approved users of the mobile application platform, said approved users collecting user instructions and performing said simultaneous commercial transactions". Liberty1 is silent with regard to these features of claims 1 and 11, as amended (page 4/9)”.
Examiner disagrees.  Liberty 1 in at least paragraph 105 discloses the agent manager receives the physical cash deposit into the subscriber's eMoney account via the agent manager or agent's application. The subscriber gives cash to agent manager or agent, and the mFS platform processes the request, updates the agent branch and subscriber's eMoney balances, logs the transaction, and sends details (such as eMoney account balances, transaction logs, etc.) to bank specified by the mobile wallet platform. These details may be sent instantaneously as transactions occur, or in batches at pre-determined intervals.
Liberty also in at least paragraph 112 discloses a subscriber-to-subscriber eMoney transfer. To perform such a transfer, subscriber A (501) enters some type of identification information identifying subscriber B (e.g. subscriber B's phone number) and an amount of money he or she wishes to transfer. The transaction processor 216 of the monetary transaction system 210 determines if there are sufficient funds to complete the transfer. If sufficient funds are available, the monetary transaction system 210 decrements subscriber A's account and credits subscriber B's account (502). The system then sends some kind of notification (e.g. SMS) to subscriber B indicating that a certain amount of money was transferred to their account. Subscriber A may also receive a notification that the transfer was successful. Accordingly, eMoney may be transferred between two mFS platform subscribers, one or both of which may be unbanked. The monetary transaction system 210 processes the subscribers' requests, updates the subscribers' eMoney balances, logs the transactions, and sends transaction information to a specified bank when needed.
Liberty1 in at least paragraph 115 discloses  FIG. 6A illustrates a subscriber-to-subscriber international eMoney transfer. This embodiment is, at least in some respects, similar to sending eMoney to an mFS subscriber domestically. In this case the monetary transaction system 210 leverages one or more existing international money transfer organizations or "remittance companies" such as MoneyGram.RTM (i..e. commercial services partners). In some embodiments, MoneyGram.RTM. is pre-integrated to the monetary transaction system 210, but other international money transfer organizations may also be used. Still further, at least in some embodiments, subscriber B may need to have an eMoney account with a foreign mFS program that is also affiliated with MoneyGram.RTM. or another international money transfer organization (commercial services partners). 
Liberty  1 also in at least paragraph 116 discloses in FIG. 6A, subscriber A initiates the international eMoney transfer at 601, the international money transfer organization (e.g. MoneyGram.RTM.) transfers the eMoney to subscriber B at 602 and subscriber B's eMoney balance is increased by the transferred amount. Thus, subscriber A requests to send eMoney from his or her eMoney account via the mobile wallet application. The eMoney is transferred using an international money transfer organization, and subscriber B receives a notification (that may, for example, include a reference number, among other information) that their eMoney balance has increased by the transfer amount. The monetary transfer system 210 processes subscriber A's request, updates subscriber A's and subscriber B's eMoney balances, logs the transaction, and send transaction details to a mFS platform-specified bank . 
Thus, the cited reference of Liberty teaches the claimed features of claims 1 and 11.  Therefore, the claim rejection of claims 1 and 11 over the cited prior art is maintained.

Applicant argues that “Liberty1 does not disclose the entry of commercial services partners or other entities, other than direct retail establishments, that may perform information and transaction transfers between such entities as simultaneous transactions along with customers and platform administrators of the money transfer system. Liberty 1 does not provide for simultaneous functional information and transaction communication between end users, other commercial entities, platform administrators, and commercial services partners (page 5/9)”.
Examiner disagrees.  Liberty 1 in at least paragraph 105 discloses the agent manager receives the physical cash deposit into the subscriber's eMoney account via the agent manager or agent's application. The subscriber gives cash to agent manager or agent, and the mFS platform processes the request, updates the agent branch and subscriber's eMoney balances, logs the transaction, and sends details (such as eMoney account balances, transaction logs, etc.) to bank specified by the mobile wallet platform. These details may be sent instantaneously as transactions occur, or in batches at pre-determined intervals.
Liberty also in at least paragraph 112 discloses a subscriber-to-subscriber eMoney transfer. To perform such a transfer, subscriber A (501) enters some type of identification information identifying subscriber B (e.g. subscriber B's phone number) and an amount of money he or she wishes to transfer. The transaction processor 216 of the monetary transaction system 210 determines if there are sufficient funds to complete the transfer. If sufficient funds are available, the monetary transaction system 210 decrements subscriber A's account and credits subscriber B's account (502). The system then sends some kind of notification (e.g. SMS) to subscriber B indicating that a certain amount of money was transferred to their account. Subscriber A may also receive a notification that the transfer was successful. Accordingly, eMoney may be transferred between two mFS platform subscribers, one or both of which may be unbanked. The monetary transaction system 210 processes the subscribers' requests, updates the subscribers' eMoney balances, logs the transactions, and sends transaction information to a specified bank when needed.
Liberty1 in at least paragraph 115 discloses  FIG. 6A illustrates a subscriber-to-subscriber international eMoney transfer. This embodiment is, at least in some respects, similar to sending eMoney to an mFS subscriber domestically. In this case the monetary transaction system 210 leverages one or more existing international money transfer organizations or "remittance companies" such as MoneyGram.RTM (i..e. commercial services partners). In some embodiments, MoneyGram.RTM. is pre-integrated to the monetary transaction system 210, but other international money transfer organizations may also be used. Still further, at least in some embodiments, subscriber B may need to have an eMoney account with a foreign mFS program that is also affiliated with MoneyGram.RTM. or another international money transfer organization (commercial services partners). 
Liberty  1 also in at least paragraph 116 discloses in FIG. 6A, subscriber A initiates the international eMoney transfer at 601, the international money transfer organization (e.g. MoneyGram.RTM.) transfers the eMoney to subscriber B at 602 and subscriber B's eMoney balance is increased by the transferred amount. Thus, subscriber A requests to send eMoney from his or her eMoney account via the mobile wallet application. The eMoney is transferred using an international money transfer organization, and subscriber B receives a notification (that may, for example, include a reference number, among other information) that their eMoney balance has increased by the transfer amount. The monetary transfer system 210 processes subscriber A's request, updates subscriber A's and subscriber B's eMoney balances, logs the transaction, and send transaction details to a mFS platform-specified bank . 
Thus, the cited reference of Liberty teaches the claimed features of claims 1 and 11.  Therefore, the claim rejection of claims 1 and 11 over the cited prior art is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-5, and 7-15, 17-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 11-15 and 17-20 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim11 recites the abstract idea of:  hosting multiple mobile applications via a platform architecture. As best understood by the Examiner, the limitations that set forth this abstract idea are: "performing a user identification approval process, where a user becomes....”; “dynamically managing all interactions between commercial entities registered with the mobile application platform and approved users ...”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Step 2AProng 2: The additional elements “software module”; “ mobile application platform”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   
Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (software module; mobile application platform) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 12-15 and 17-20 do not add significantly more. 
The dependent claims 12-15 and 17-20 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 1-5 and 7-10 suffer from substantially the same deficiencies as outlined with respect to claims 11-15, 17-20 and are also rejected accordingly.  Therefore, the claims 1-6, and 7-15, 17-20 are not  statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-5, 10-11, 14-15 and 20 are rejected under 35 U.S.C. 102(b) as being anticipated by Liberty’s Pub No: 2016/031, 4443 A1.

As per claims 1 and 11, liberty teaches:
30providing processor-driven communication channels between a mobile application platform and a plurality of mobile devices, where each mobile device may be associated with one or more users (see at least paragraphs  89, 90, 100,  Fig 1, Fig 3,  (5A and 6A) with the associated text,  and claim 1 ); 
said one or more users presenting in person to a platform administrator an original and authentic version of a government issued identification document to validate said one or more user's identification and provide identification approval by said platform administrator and transferring credits directly from one approved subscriber to another approved subscriber (see at least paragraphs 145-148);
performing a user identification approval process via a software module, where a user becomes an approved user upon successful identification approval (see at least paragraphs 78, 112 and 145); 
Docket Number: DMX-npr-001-34- Patentproviding installation and management actions via a software module for a plurality of commercial entity presences on the mobile application platform (see at least paragraphs 49, 57, 89-93 and 104 and 109);
 providing, via a software module, an approved user interaction function presenting dynamically updated access to commercial customers and commercial services partners registered with the mobile 5application platform;
said software module performing the exchange of information and the execution of simultaneous transactions between said users, commercial customers, platform administrators  and commercial services partners;
 See at least paragraphs 57, 88, 104-109, 115-116, 121, 145-148;
 providing said approved users with an interface to collect user instructions and perform transactions  ( see at least paragraphs 57, 88, 104-109, 115-116, 121);
transferring credits directly from one approved and registered subscriber to another approved and registered subscriber (see at least paragraphs 30 and 145-147);  and 
dynamically performing all commercial transactions between said commercial customers and  commercial services partners registered with the mobile application platform and approved users of the mobile application platform on the mobile application platform on the mobile application platform, said approved users collecting user instructions and performing said simultaneous commercial transactions (see at least paragraphs 104-109,115-116,  121-122,  127-128, 145-148);

As per claims 4 and 14, liberty teaches:
submitting a valid government issued identification document to the mobile application platform to validate a user's identification (see at least paragraphs 78, 157 and 158)  ;

As per claims 5 and 15, liberty teaches:
approving a user's identification through an in-person inspection by a human administrator of the system and the user identification approval expires on the government issued identification document expiration date (see at least paragraphs 157-159);

As per claims 10 and 20, liberty teaches:
where the mobile application platform confirms transactions involving approved users and commercial entities by utilizing a verification one time passcode provided by the mobile application platform to the approved user, requires the approved user to reenter the verification one time passcode into an input screen, 15and, upon determining the correct verification one time passcode has been entered by the approved user, performing a requested transaction and provides an acknowledgement of the completed transaction to the approved user (see at least paragraphs 86 ,124 and 139) ;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7-9, 13, 17-19 are rejected under 35 U.S.C. 103(a) as being un-patentable over Liberty’s Pub No: 2016/031, 4443 A1 in view of Liberty, US Pub No: 2014/000,6048 A1.  

Claims 3 and 13:
Libertys’ 443 discloses the limitation as shown above.
Libertys’ 443 further discloses: 
a software module operative to provide transfer actions between approved users (see at least paragraphs 59, 74-76 and 145-148);
Libertys’ 443  does not specifically disclose, but Libertys’ 048, however, discloses:
a software module operative to provide monetary redemption (see at least paragraphs 147 and 196);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the monetary transaction system of Libertys’443, the ability of providing monetary redemption as taught by Libertys’ 048, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a system to target consumers efficiently and hence increase marketability) of the combination were predictable.

Claims 7 and 17:
Libertys’ 443 discloses the limitation as shown above.
Libertys’ 443 further discloses: 
comprising redeeming credits for cash within a pre-defined amount of time , transferring cash from one approved user to a second approved user, or exchanging cash for mobile application platform credit ( see at least paragraphs 145-148);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the monetary transaction system of Libertys’443, the ability of providing monetary redemption as taught by Libertys’ 048, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a system to target consumers efficiently and hence increase marketability) of the combination were predictable.

Claims 8 and 18:
Libertys’ 443 discloses the limitation as shown above.
Libertys’ 443  does not specifically disclose, but Libertys’ 048, however, discloses:
registering one or more commercial entities to place commercial offerings in a reserved space within the mobile application platform for display to approved users and permits each approved user to interact with the commercial offerings to purchase goods and services (see at least  paragraphs 171, 177-178 and 196-197);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the monetary transaction system of Libertys’443, the ability of providing monetary redemption as taught by Libertys’ 048, since the claimed invention is merely a combination of old 
elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a system to target consumers efficiently and hence increase marketability) of the combination were predictable.

Claims 9 and 19:
Libertys’ 443 discloses the limitation as shown above.
Libertys’ 443 does not specifically disclose, but Libertys’ 048 however discloses:
registering a commercial entity to provide one or more multimedia content files to the mobile application platform for presentation to approved users (see at least  paragraphs 171, 177-178 and 196-197);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the monetary transaction system of Libertys’443, the ability of providing monetary redemption as taught by Libertys’ 048, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a system to target consumers efficiently and hence increase marketability) of the combination were predictable.



Claims 2 and 12 are rejected under 35 U.S.C. 103(a) as being un-patentable over Liberty’s Pub No: 2016/031, 4443 A1 in view of Khan et al, US 2008/0147569 A1. 
Claims 2 and 12:
 liberty discloses the limitations as shown above.
Liberty further discloses:
10a software module operative to provide a credits transfer process between approved users (see at least paragraphs 59, 74,  145-148);
Libertys’ 443 does not specifically disclose, but Khan however discloses:
converting credits  in  country of registration (see at least the abstract and paragraphs 37-38);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the monetary transaction system of Libertys’443, the ability of converting credits within country as taught by Khan, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a system to target consumers efficiently and hence increase marketability) of the combination were predictable.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wassem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682